     M. ELIZABETH DAY (SBN 177125)                 Heidi Lyn Keefe (SBN 178960)
 1   eday@feinday.com                              hkeefe@cooley.com
     DAVID ALBERTI (SBN 220265)                    Mark R. Weinstein (SBN 193043)
 2   dalberti@feinday.com                          mweinstein@cooley.com
     MARC BELLOLI (SBN 244290)                     Lowell D. Mead (SBN 223989)
 3   mbelloli@feinday.com                          lmead@cooley.com
     FEINBERG DAY ALBERTI LIM &                    Daniel J. Knauss (SBN 267414)
 4   BELLOLI LLP                                   dknauss@cooley.com
     1600 El Camino Real, Suite 280                Azadeh Morrison (SBN 311046)
 5   Menlo Park, CA 94025                          amorrison@cooley.com
     Tel: 650.618.4360                             COOLEY LLP
 6   Fax: 650.618.4368                             3175 Hanover Street
                                                   Palo Alto, California 94304
 7   NI, WANG & MASSAND, PLLC                      Telephone: (650) 843-5000
     Hao Ni (pro hac vice)                         Facsimile: (650) 849-7400
 8   hni@nilawfirm.com
     8140 Walnut Hill Lane Suite 500               ATTORNEYS FOR DEFENDANT
 9   Dallas, TX 75231                              FACEBOOK, INC.
     Telephone: (972) 331-4600
10   Facsimile: (972) 314-0900
11   ATTORNEYS FOR PLAINTIFF
     HYPERMEDIA NAVIGATION LLC
12

13
                                     UNITED STATES DISTRICT COURT
14
                                  NORTHERN DISTRICT OF CALIFORNIA
15
                                          OAKLAND DIVISION
16

17   HYPERMEDIA NAVIGATION LLC.                    Case No. 4:17-cv-05383-HSG

18                      Plaintiff,
                                                   STIPULATION [AND PROPOSED
19          v.                                     ORDER] STAYING LITIGATION
                                                   PENDING INTER PARTES
20   FACEBOOK, INC.,                               REVIEWS

21                      Defendant.                 Judge: Hon. Haywood S. Gilliam, Jr.

22

23

24

25

26

27

28
                                                          STIPULATION/PROP ORDER STAYING LITIGATION
     Case No. 4:17-cv-05383-HSG
                                                                       PENDING INTER PARTES REVIEWS
 1           WHEREAS Plaintiff Hypermedia Navigation LLC (“Hypermedia”) filed a Complaint
 2   against Defendant Facebook, Inc. (“Facebook”) alleging infringement of U.S. Patent Nos. 7,383,323,
 3   7,383,324, 7,424,523, 7,478,144, 7,769,830, 8,250,173, and 9,083,672 (collectively the “Original
 4   Complaint Patents-in-Suit”) (Dkt. No. 1);
 5           WHEREAS Hypermedia filed an Amended Complaint against Facebook alleging
 6   infringement of U.S. Patent Nos. 9,772,814, and 9,864,575 (collectively the “Amended Complaint
 7   Patents-in-Suit”) (Dkt. No. 59);
 8           WHEREAS Facebook filed Petitions for Inter Partes Review (“IPR”) of each of the
 9   Original Complaint Patents-in-Suit;
10           WHEREAS Facebook will file Petitions for IPR of both of the Amended Complaint Patents-
11   in-Suit from within 30 days of entry of this Stipulation as an Order by the Court;
12           WHEREAS pursuant to 35 U.S.C. §§ 313-314 and 37 C.F.R. § 42.107(b), the Patent Trial
13   and Appeal Board (“PTAB”) must determine whether to institute an IPR proceeding within six
14   months of the accorded filing date of a Petition;
15           WHEREAS Hypermedia and Facebook have met and conferred and discussed ways to
16   conserve judicial and party resources and promote judicial economy;
17           WHEREAS this case is still in its early stages, very limited substantive written discovery
18   has taken place, no depositions have been noticed or taken, no expert discovery has occurred, claim
19   construction briefing is in early stages, and no Markman hearing has taken place or Markman order
20   issued; and
21           WHEREAS the parties agree to stay all deadlines pending issuance of institution decisions
22   by the PTAB on Facebook’s Petitions for IPR;
23           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between
24   the undersigned counsel for the parties and subject to the approval of the Court, that:
25           1.      All deadlines and hearings in this action are STAYED until further order of the Court
26   pending issuance of the institution decisions under 35 U.S.C. § 314 in Facebook’s Petitions for IPR
27   of all Patents-in-Suit;
28           2.      Within 30 days of issuance of institution decisions in Facebook’s Petitions for IPR of
                                                                  STIPULATION/PROP ORDER STAYING LITIGATION
     Case No. 4:17-cv-05383-HSG                      1                         PENDING INTER PARTES REVIEWS
 1    all Patents-in-Suit, Facebook and Hypermedia will meet and confer to discuss next steps in light of
 2    the PTAB institution decisions and submit a Case Management update to the Court; and
 3           3.      Facebook agrees to file Petitions for IPR of the Amended Complaint Patents-in-Suit
 4    within 30 days of entry of this Stipulation as an Order by the Court.
 5

 6           IT IS SO STIPULATED, through Counsel of Record.
 7
     Dated: October 15, 2018                       NI, WANG & MASSAND, PLLC
 8

 9
                                                   /s/ Hao Ni
10                                                 Hao Ni
                                                   Attorneys for Plaintiff
11                                                 HYPERMEDIA NAVIGATION LLC
12
     Dated: October 15, 2018                       COOLEY LLP
13

14                                                 /s/ Heidi L. Keefe
                                                   Heidi L. Keefe
15                                                 Attorneys for Defendant
16                                                 FACEBOOK, INC.

17

18

19                                         FILER'S ATTESTATION
20           Pursuant to Civil Local Rules 5.1(i)(3), I attest that concurrence in the filing of this document
21    has been obtained from each of the other signatories above.
22
     Dated: October 15, 2018                       /s/ Heidi L. Keefe
23
                                                   Heidi L. Keefe
24

25    ///
26
      ///
27
      ///
28
                                                                    STIPULATION/PROP ORDER STAYING LITIGATION
      Case No. 4:17-cv-05383-HSG                      2                          PENDING INTER PARTES REVIEWS
                                               ORDER
 1

 2          Pursuant to Stipulation, IT IS SO ORDERED.

 3

 4
     Dated: October 24,
                    ___ 2018
 5                                            Hon. Haywood S. Gilliam, Jr.
                                              UNITED STATES DISTRICT COURT
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         STIPULATION/PROP ORDER STAYING LITIGATION
     Case No. 4:17-cv-05383-HSG                 3                     PENDING INTER PARTES REVIEWS
